Shulman, Presiding Judge.
Marion Kent and appellee Dixie Production Credit Association (“PCA”) were parties to a security agreement in which PCA agreed to lend Kent money in exchange for a security interest in, among other things, 174 head of swine livestock and the proceeds thereof. It is not disputed that PCA properly perfected its security interest. Following Kent’s sale of the livestock to appellants Clifton, PCA brought suit against Kent and the Cliftons for the purchase price of the swine ($3,000). Kent’s debt was discharged in bankruptcy and his motion for summary judgment based on that discharge is still pending in the trial court. The trial court granted PCA’s motion for summary judgment against the Cliftons, and it is from that ruling that the Cliftons now appeal.
The Cliftons kept $2,090 of the $3,000 swine purchase price to settle an account Kent had with them. The remaining $910 was paid to Kent by means of a check. Through an affidavit submitted on behalf of the Cliftons, Kent stated that an officer of PCA (Ronald Alexander) had given Kent permission to use the proceeds of livestock sales to pay his current operating costs. In his affidavit, Mr. Alexander denied that he or any other authorized representative of PCA had authorized Kent to use the swine proceeds to satisfy operating debts. While Georgia case law appears to be silent on this issue, these opposing affidavits present a genuine issue of material fact since PCA’s consent to Kent’s use of the proceeds to satisfy other *671debts would be tantamount to an express waiver of its security interest in the proceeds. See North Central Kansas Production Credit Assn. v. Boese, 2 Kan. App. 2d 231 (577 P2d 824). In light of this genuine issue of material fact, the grant of summary judgment to PCA was error and must be reversed.
Decided June 22, 1982.
R. H. Reeves III, for appellants.
J. E, Cheney, William E. Woodrum, Jr., for appellee.

Judgment reversed.


Quillian, C. J., and Carley, J., concur.